            Case 1:20-cv-00857-JL Document 1 Filed 08/13/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

__________________________________________
                                                       )
NAOMI KASTANAS,                                        )
    Plaintiff,                                         )
                                                       )
v.                                                     )         Civil Action No.:
                                                       )
COSTCO WHOLESALE CORPORATION,                          )
     Defendant                                         )
                                                       )

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Costco Wholesale Corporation

(“Defendant”) hereby gives notice of the removal of this action that is currently pending in the

Superior Court of New Hampshire in Hillsborough County, Southern District, captioned Naomi

Kastanas v. Costco Wholesale Corporation, Civil Action No.: 226-2020-CV-00336, to the

United States District Court for the District of New Hampshire. As grounds for removal,

Defendant states as follows:

     1. Defendant removes this case on the basis of diversity jurisdiction, on the grounds that

        there is complete diversity of citizenship among the parties to this litigation and the

        amount in controversy exceeds $75,000 exclusive of interests and costs. See 28 U.S.C. §

        1332(a)(1) (“[t]he district courts shall have original jurisdiction of all civil actions where

        the matter in controversy exceeds the sum or value of $75,000, exclusive of interests and

        costs, and is between citizens of different states.”).




                                                   1
        Case 1:20-cv-00857-JL Document 1 Filed 08/13/20 Page 2 of 5




                                     BACKGROUND

2. On or about July 21, 2020, Plaintiff Naomi Kastanas (“Plaintiff”) filed a complaint in the

   New Hampshire Superior Court for Hillsborough County, Southern District, naming

   Costco Wholesale Corporation as defendant. See Pl.’s Compl.

3. Plaintiff alleges that she sustained serious personal injuries including to her left shoulder,

   left side of her neck, left hip, and left leg due to a fall at Defendant’s premises. See id. at

   ¶ 18.

                             TIMELINESS OF REMOVAL

4. Defendant was served with Plaintiff’s Complaint on or about July 30, 2020.

5. This Notice of Removal is timely because it is filed within 30 days from the date that

   Defendant was served with the complaint. See 28 U.S.C. § 1446(b)(2).

                            DIVERSITY OF CITIZENSHIP

6. Complete diversity of citizenship exists in this matter because Defendant is a citizen of a

   different state than Plaintiff. See 28 U.S.C. § 1332(a).

7. Plaintiff alleges that she is an individual residing in the Commonwealth of

   Massachusetts. Plaintiff is therefore a citizen of Massachusetts for diversity purposes.

8. At the time of the filing of the Complaint, Defendant Costco Wholesale Corporation was,

   and currently is, a corporation formed under the laws of Washington with its principal

   place of business at 999 Lake Drive, Issaquah, WA 98027. Defendant Costco Wholesale

   Corporation is therefore not a citizen of Massachusetts for diversity purposes.

9. There is complete diversity between Plaintiff and Defendant in this action because

   Plaintiff is a citizen of the Commonwealth of Massachusetts and Defendant is not a

   citizen of the Commonwealth of Massachusetts. See 28 U.S.C. § 1332(a)(1).




                                              2
        Case 1:20-cv-00857-JL Document 1 Filed 08/13/20 Page 3 of 5




                             AMOUNT IN CONTROVERSY

10. Plaintiff’s alleged injuries create a reasonable expectation that the amount in controversy

   will exceed the minimum of $75,000 required for diversity jurisdiction, pursuant to 28

   U.S.C. § 1332.

11. Plaintiff alleges that her injuries include a fractured left shoulder that required surgery on

   August 26, 2017. See Exhibit 1. Plaintiff’s itemized medical expenses totaled

   $30,656.92 as of October 18, 2018, although the balance of Plaintiff’s medical expenses

   and continued treatment is unknown at this time. See Exhibit 2.

12. Juries in New Hampshire frequently award well over $75,000 in cases involving a

   fractured shoulder or similar shoulder injury. See Exhibit 3 (collected cases): Mordaunt

   v. Rodriguez (N.H. Super., 2010; JVR No. 1403310064) (jury awarded $97,200 – over

   $115,000 in 2020 dollars – in a case involving fractured scapula); McKinnon v. Silver

   Bow Communications, Inc. (Unknown State Ct. (N.H.), 2002; JVR No. 430595) (jury

   awarded $87,500 – over $127,000 in 2020 dollars – in case involving torn rotator cuff);

   Presby v. State Farm (N.H. Super, 1996; JVR No. 177963) (arbitration award of $95,000

   – over $185,000 in 2020 dollars – in a case involving fractured shoulder); Richard v.

   Bradford (N.H. Super., 1996; JVR No. 174863) (case involving shoulder impingement

   requiring surgery settled for $78,000 – over $130,000 in 2020 dollars).

13. Moreover, Plaintiff herself contends that her damages are in excess of $75,000. By email

   dated August 5, 2020, Plaintiff’s counsel wrote, in pertinent part: “My client does not

   agree that her damages are less than $75,000[,]” thus demonstrating Plaintiff’s contention

   that her damages are more than $75,000. See Exhibit 4; see also Exhibit 5 (collected

   cases): Hogan v. Wal-Mart Stores East, L.P., No. 13-603S, 2014 WL 66658 at *6 (D.R.I.




                                              3
        Case 1:20-cv-00857-JL Document 1 Filed 08/13/20 Page 4 of 5




   Jan. 8, 2014) (plaintiff’s refusal to stipulate to damages of $75,000 or less prior to

   removal is “some evidence tipping the scale in favor of federal jurisdiction.”); Jones v.

   Home Depot USA, Inc., C.A. No. 12-12202, 2013 WL 1282356 at *1 (D. Mass. March

   29, 2013).

14. Therefore, Plaintiff’s alleged injuries create a reasonable expectation that the amount in

   controversy will exceed the jurisdictional minimum of $75,000.

   ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

15. Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), Defendant is filing this Notice of Removal

   in the federal district court for the district within which the state court Complaint was

   filed.

16. Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court for the

   District of New Hampshire, as the Complaint in this action was filed in the Superior

   Court of New Hampshire, Hillsborough County, Southern District.

17. Defendant will give written notice of the filing of this Notice of Removal to all other

   parties and will file a copy of this Notice of Removal with the Clerk of the New

   Hampshire Superior Court for Hillsborough County, Southern District, as required by 28

   U.S.C. § 1446(d).

18. In removing this action, Defendant does not intend to waive any rights or defenses to

   which it is otherwise entitled under the Federal Rules of Civil Procedure or applicable

   law.

19. Based upon the record submitted with this notice, this Court has jurisdiction over

   Plaintiff’s claims and the Complaint is properly removed to this Court.




                                             4
           Case 1:20-cv-00857-JL Document 1 Filed 08/13/20 Page 5 of 5




WHEREFORE, Defendant Costco Wholesale Corporation respectfully requests that this action

proceed in the United States District Court for the District of New Hampshire, as an action

properly removed from state court.



                                                     Respectfully Submitted,
                                                     Defendant,
                                                     COSTCO WHOLESALE CORPORATION
                                                     By its attorneys,

                                                     /s/ Matthew J. Lynch
                                                     Christopher G. Betke, NH Bar No. 18510
                                                     Matthew J. Lynch, NH Bar No. 21184
                                                     Coughlin Betke LLP
                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     cbetke@coughlinbetke.com
                                                     mlynch@coughlinbetke.com


                                CERTIFICATE OF SERVICE

I, Matthew J. Lynch, do hereby certify that on this 13th day of August 2020, I filed a copy of the
within documents via the ECF system and served a copy of same to all counsel of record via
email to:

Neil B. Nicholson, Esq.
Nicholson Law Firm, PLLC
P.O. Box 4137
Concord, NH 03301
niel@nicholson-lawfirm.com

                                      Matthew J. Lynch
                                      Matthew J. Lynch




                                                5
